DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) and 102(a)(2) as anticipated by Muranushi (US 7606609 B2), hereinafter Muranushi.

Regarding claims 1 and 15, Muranushi teaches a catheter assembly (Fig. 1: catheter 10) comprising: 
	a catheter shaft extending from a proximal end to a distal end (Fig. 1: catheter body 14);
	a handle coupled to the catheter shaft at the proximal end thereof and including a loop actuator (Fig. 1: control handle 22; col. 3, lines 22-53);

	a form wire shaped as a loop (Figs. 4, 6: flat wire 54; col. 4, lines 31-37);
	an activation wire coupled to the form wire and the loop actuator, wherein the activation wire is operable to selectively vary a diameter of the loop upon actuation of the loop actuator, the activation wire routed along a radial inner side of the form wire (Fig. 6: activation wires 36 and 38, puller wire 30; col. 3, lines 26-36);
	and a support tube defining a lumen and enclosing the form wire and the activation wire therein, wherein the support tube extends along a longitudinal axis from a proximal end to a distal end (Figs. 4, 6: catheter body 14, central lumen 20; col. 2, lines 51-55), wherein the support tube has an oblong cross-section having a major axis, and wherein the support tube is twisted about the longitudinal axis such that an orientation of the major axis changes along a length of the support tube (col. 2, lines 55-62 –describes the materials from which catheter body 14 can be made to allow it to bend and twist. The catheter body 14 of Muranushi is therefore capable of twisting as claimed which inherently distorts/changes the cross section of the tube and inherently results in the oblong cross section. Although the cross-section of the catheter body is depicted as circular in the cited figures, twisting the catheter body would cause the cross-section to form an oblong shape as broadly as claimed.).

Regarding claim 2, Muranushi teaches wherein the support tube confines the activation wire to the radial inner side of the form wire (Fig. 6: activation wires 36 and 38, puller wire 30 - which remain in the same position about the form wire due to their configuration within catheter body 14 and adhesive 56).

Regarding claim 8, Muranushi teaches wherein the support tube is constructed from at least one of braided material, coiled wire, and combinations thereof (col. 2, lines 55-62).

Regarding claim 13, Muranushi teaches wherein the activation wire is coupled to the form wire at a distal tip thereof (Fig. 6: flat wire 54, activation wires 36 and 38).

Regarding claim 20, the claimed method of assembly inherently flows from the structure of the claimed device in claims 1 and 15. Therefore, Muranushi teaches a method of assembling an electrode loop assembly, said method comprising:
	providing a form wire shaped as a loop (Figs. 4, 6: flat wire 54; col. 4, lines 31-37);
	coupling an activation wire to the form wire such that the activation wire is operable to selectively vary a diameter of the loop, wherein the activation wire is routed along a radial inner side of the form wire (Fig. 6: activation wires 36 and 38, puller wire 30; col. 3, lines 26-36);
	and routing the form wire and the activation wire through a lumen defined by a support tube, wherein the support tube defines a longitudinal axis and has an oblong cross-section having a major axis (Figs. 4, 6: catheter body 14, central lumen 20; col. 2, lines 51-55), and wherein the support tube is twisted about the longitudinal axis such that an orientation of the major axis changes along a length of the support tube (col. 2, lines 55-62 – as discussed above, the catheter body is made of a material which allows it to twist and such twisting would form the oblong cross-section as claimed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muranushi.

Regarding claims 3-4 and 16-17, Muranushi does not teach wherein the support tube is twisted specifically in a counter-clockwise or clockwise direction. However, as decided in re Dailey, a particular configuration of a claimed element would be obvious to one of ordinary skill in the art given an absence of evidence to show why the particular configuration is significant (2144.04 IV B). Since Applicant did not provide evidence in the filed specification to show the criticality of twisting the support tube either counter-

Regarding claims 9-11, Muranushi does not teach wherein the support tube has an oval-shaped, elliptical, or pseudo-rectangular cross-section. However, as discussed above, in re Dailey teaches a particular configuration of a claimed element would be an obvious design choice to one of ordinary skill in the art (MPEP 2144.04 IV B). Since Applicant did not provide evidence in the filed specification to show the criticality of an oval-shaped, elliptical, or pseudo-rectangular cross-section, it would have been obvious to one of ordinary skill in the art to design a support tube to include a cross-section with either an oval-shaped, elliptical, or pseudo-rectangular shape. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muranushi in view of de la Rama (US 8369923 B2), hereinafter de la Rama.
Regarding claim 12, Muranushi teaches the electrode loop assembly of claim 1, but fails to disclose wherein the form wire is constructed from a memory-shape material.
However, de la Rama discloses a form wire constructed from a memory-shape material (Fig. 7: second deflection wire 38; col. 5, lines 23-28). 
Muranushi and de la Rama are both considered analogous to the claimed invention because they each disclose a catheter with an electrode loop at a distal end containing a wire which is capable of deflecting and bending. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Muranushi to include a form wire which is made from . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muranushi in view of Bowe (US 2003/0144657 A1), hereinafter Bowe.
Regarding claim 14, Muranushi teaches the electrode loop assembly of claim 1 and a plurality of electrodes (Fig. 5: electrodes 18; col. 3, lines 9-21) but fails to disclose an outer sleeve defining an outer lumen, wherein the form wire, the activation wire, and the support tube extend through the outer lumen. 
However, Bowe teaches an outer sleeve defining an outer lumen, wherein the form wire, the activation wire, and the support tube extend through the outer lumen (Figs. 1-2: outer catheter 2, open lumen 3).
	As described above, Muranushi is considered analogous to the claimed invention. Bowe is also considered analogous to the claimed invention because it discloses a catheter system with an adjustable distal tip. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Muranushi to include an outer sleeve defining an outer lumen by adding the outer catheter (2) of Bowe around the catheter body (14) of Muranushi. Such a modification is simply an addition of another layer about the catheter body and would yield predictable results, namely, to better protect the components within the catheter body, such as the form wire and active wires. 
Allowable Subject Matter
Claims 5-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, claims 1-4, 8-17, and 20 are rejected. Claims 5-7 and 18-19 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Thompson (US 6071274) teaches a catheter assembly comprising a sheath with an oval-shaped cross section (Fig. 13A) and a pseudo-rectangular cross section (Fig. 13B).  
Mody (US 2008/0188850 A1) teaches a delivery system comprising a rail guide with an elliptical cross section (Fig. 5E). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794